BURKE, Justice,
specially concurring, with whom KAUTZ, District Judge, joins.
[116] I agree with the primary conclusion reached by the majority capsulized in the third paragraph of the opinion. I write separately because of concerns regarding the majority's conclusion that statutes defining "inherent risks of skiing" in Colorado, New Mexico, and Utah are a "potential source of guidance for both trial courts in acting on motions to dismiss/summary judgment, as well as for juries in their deliberations." The majority states that decisions regarding summary judgment must be determined "in light of the definitions" provided in statutes from those states. I am unaware of any tenet of statutory construction which justifies this approach. In determining whether a specific fact situation involves an inherent risk of a *173recreational activity under Wyoming law, we must apply the definition enacted by the Wyoming legislature as set forth in Wyo. Stat. Ann. § 1-1-122(a)@), not the definition deemed appropriate by legislatures of other states.
[117] The majority's reference to the Colorado statute as a source of guidance is particularly problematic. In Muller, we acknowledged that "Wyoming's statutory construct ... is much broader than that of Colorado" and recognized that ski lift operation is not an inherent risk of skiing as defined by the Colorado statutes. Muller v. Jackson Hole Mtn. Resort, 2006 WY 100, 1113-14, 189 P.3d 1162, 1166-1167 (Wyo.2006). We applied the Wyoming definition and held that the issue of whether ski lift operation was an inherent risk of skiing in Wyoming presented a fact question to be answered by the jury. Muller, 1% 14, 19, 189 P.3d at 1167, 1168. In light of our holding in Muller that the Wyoming statute allows for the consideration of a wider assortment of facts in determining whether an inherent risk exists, the majority's reliance upon the Colorado statute is difficult to understand.
[118] If the Wyoming legislature deems it appropriate to revise its definition, the statutory definitions of inherent risk enacted by other states may be of interest and provide guidance to our legislature. Those statutes are not, however, a proper source of guidance for courts attempting to determine the meaning of inherent risk as stated in Wyo. Stat. Ann. § 1-1-122(a)(@).